FILED
                           NOT FOR PUBLICATION                             AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50350

              Plaintiff - Appellee,              D.C. No. 3:11-cr-04519-L-1

  v.
                                                 MEMORANDUM*
FRANCISCO CASILLAS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                 M. James Lorenz, Senior District Judge, Presiding

                       Argued and Submitted August 6, 2013
                               Pasadena, California

Before: SILVERMAN and WARDLAW, Circuit Judges, and CEDARBAUM,
Senior District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Miriam Goldman Cedarbaum, Senior District Judge
for the U.S. District Court for the Southern District of New York, sitting by
designation.
      Francisco Casillas appeals his conviction for importing marijuana in

violation of 21 U.S.C. §§ 952, 960. We have jurisdiction pursuant to 28 U.S.C. §

1291 and now reverse and remand for a new trial.

      Casillas argues that the district court should have suppressed his post-arrest

statements because the interrogating ICE agents continued questioning him after he

unambiguously invoked his right to remain silent multiple times; the agents failed

to adequately advise him of his Miranda rights; he did not knowingly, intelligently,

and voluntarily waive his Miranda rights; and his confession was not voluntary.

      Without reaching any of the claimed Miranda violations, we conclude that

Casillas’s confession was not voluntary under our clear precedent. Brown v.

Horell, 644 F.3d 969, 979 (9th Cir. 2011). Right after Casillas signed the Miranda

waiver form, Officer David Sanchez told him: “Because if you don’t want to

cooperate, you don’t want to talk, you don’t want— no, well, they’re going to say,

‘This man doesn’t have— is not sorry about anything. Throw the— the— the—

the book at him.’ Right?” We have repeatedly found that a threat of harsher

treatment renders any subsequent confession involuntary. United States v.

Harrison, 34 F.3d 886, 890-92 (9th Cir. 1994); Collazo v. Estelle, 940 F.2d 411,

416-22 (9th Cir. 1991) (en banc); United States v. Tingle, 658 F.2d 1332, 1335-37

(9th Cir. 1981). In Harrison, we held a confession was involuntary where an agent


                                          2
had informed the suspect that she might be facing up to 20 years in prison and

threatened that he would inform the judge that she refused to cooperate. 34 F.3d at

890. We stated that “there are no circumstances in which law enforcement officers

may suggest that a suspect’s exercise of the right to remain silent may result in

harsher treatment by a court or prosecutor.” Id. at 891-92.

      Casillas’s statement was an integral part of the government’s case. Its use

cannot be deemed harmless, and the government does not contend otherwise.

      REVERSED and REMANDED.




                                          3